DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David C. Oren on 2/23/21.
The application has been amended as follows: 
In the claims:
Cancel claims 20-23.

REASONS FOR ALLOWANCE
Claims 1, 3, 6, 11-19 are allowed.
The following is an examiner's statement of reasons for allowance:
	The closest references found are Akira et al (JP-2013072930) and Mase et al (US 2013/0221472).
Akira et al discloses a light-sensing device (figure 1) sensing light that is emitted from a light source (21) and is reflected or scattered from an object (A), the light-sensing device comprising: a light-transmitting member (51, 52) (i.e., glass (par. [0029]); and a light-sensing part disposed on the light-transmitting member (51, 52), the light-sensing part comprising a light-transmitting region (54, 561), wherein the light-sensing part comprises: a first electrode layer (563); a second electrode layer (564) (see figures 1-4 and par. [0028]-[0037]). Mase et al discloses a range image sensor which comprises a 
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 17.
As to claims 1 and 17, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a first semiconductor layer disposed, in a second direction, around the light-transmitting region located on an optical axis of the light source, the first semiconductor layer to have a first circular shape when viewed in plan, the second direction being different than the first direction; and a second semiconductor layer disposed, in the second direction, outside the first circular shape of the first semiconductor layer when viewed in plan, the second semiconductor layer to have a second circular shape when viewed in plan, the second circular shape and the first circular shape to have a concentric circle shape when viewed in plan, the optical axis passes through a center of the concentric circle shape, and the second circular shape is larger in the second direction than the first circular shape”, in combination with the rest of the limitations of claims 1 and 17.
	Claims 3, 6, 11-16 and 18-19 are dependent claims; therefore, they are allowed with respect their independent claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            February 24, 2021